
	
		III
		111th CONGRESS
		2d Session
		S. RES. 459
		IN THE SENATE OF THE UNITED STATES
		
			March 17, 2010
			Ms. Murkowski (for
			 herself and Mr. Begich) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating KICY Radio for 50 years of
		  service to western Alaska and the Russian Far East.
	
	
		Whereas KICY Radio is owned and operated by the Arctic
			 Broadcasting Association, a nonprofit affiliate of the Evangelical Covenant
			 Church;
		Whereas KICY Radio has been broadcasting since April 17,
			 1960, on an AM frequency of 850 kilohertz;
		Whereas KICY Radio is primarily staffed by
			 volunteers;
		Whereas KICY Radio broadcasts from Nome, Alaska to more
			 than 40 Alaska Native villages throughout the Seward Peninsula and
			 Yukon-Kuskokwim Delta;
		Whereas KICY Radio serves the Chukotkan, Kamchatkan, and
			 Siberian regions of the Russian Far East for 5 hours each day, 7 days each
			 week, from 11 p.m. to 4 a.m.;
		Whereas the signal strength of KICY Radio has expanded
			 from 5,000 watts to 50,000 watts during the past 50 years;
		Whereas 1 of the most popular KICY Radio programs over the
			 50-year history of the station is Ptarmigan Telegraph, which
			 allows listeners to send in brief messages to be read on the air for friends
			 and relatives; and
		Whereas, even today, when much of the region served by
			 KICY Radio is connected by telephone, Ptarmigan Telegraph
			 remains a vital means of connecting the people of western Alaska: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)congratulates
			 KICY Radio for 50 years of service to western Alaska and the Russian Far
			 East;
			(2)recognizes the
			 volunteer staff who have kept KICY Radio on the air for the past 50 years;
			 and
			(3)wishes the staff
			 of KICY Radio well with the continued efforts of the staff to serve the people
			 of western Alaska and the Russian Far East with culturally relevant
			 programming.
			
